FILED
                                                 United States Court of Appeals
                  UNITED STATES COURT OF APPEALS         Tenth Circuit

                         FOR THE TENTH CIRCUIT                    March 3, 2021
                       _________________________________
                                                               Christopher M. Wolpert
                                                                   Clerk of Court
    GILBERT T. TSO, a natural person
    and an American,

          Plaintiff - Appellant,
                                                      No. 20-1142
    v.                                    (D.C. No. 1:19-CV-00293-PAB-STV)
                                                       (D. Colo.)
    REBECCA MURRAY, a/k/a Tso,
    individually; TANYA AKINS,
    individually; SHERR PUTTMANN
    AKINS LAMB PC, a law firm;
    JEANNIE RIDINGS, individually;
    KILLIS RIDINGS & VANAU PC, a
    law firm; RUSSELL M. MURRAY,
    individually; DENA MURRAY,
    individually; JOANNE JENSEN,
    individually; RICHARD F.
    SPIEGLE, Psy. D., individually;
    ELIZABETH A. STARRS,
    individually; CHARLES D.
    JOHNSON, individually; ROSS B.H.
    BUCHANAN, individually; DAVID
    H. GOLDBERG, individually;
    MONICA JACKSON, individually;
    LARA DELKA, individually;
    CHRISTIAN MADDY, individually;
    JENNIFER ADELMANN,
    individually,

          Defendants - Appellees.
                      _________________________________

                          ORDER AND JUDGMENT *

*
      The parties waive oral argument, and it would not materially help us
to decide the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
So we have decided the appeal based on the record and the parties’ briefs.
                     _________________________________

Before BACHARACH, Circuit Judge, LUCERO, Senior Circuit Judge, and
PHILLIPS, Circuit Judge.
                  _________________________________

      This appeal grew out of state-court proceedings involving a divorce

and disputes over child-custody and related support. Unhappy with the

proceedings and the result, Mr. Gilbert Tso has filed four federal lawsuits

against his ex-wife, her attorneys, her parents, and government officials.

This appeal involves the fourth of the federal lawsuits.

      In this lawsuit, Mr. Tso sued for violations of RICO, the federal

constitution, and state law. The federal district court dismissed all of the

federal causes of action, concluding that

           one RICO cause of action had failed to state a valid claim and

           the remaining federal causes of action were barred under the
            Rooker-Feldman doctrine.

After dismissing the federal causes of action, the court declined

supplemental jurisdiction over the state causes of action and imposed filing

restrictions. Mr. Tso appeals, and we affirm.




      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
                                      2
1.    The magistrate judge did not erroneously stay discovery.

      Mr. Tso contends that the magistrate judge erroneously stayed

discovery while awaiting a ruling on the defendants’ motion for filing

restrictions. Mr. Tso waived this contention, and it lacks merit.

      Mr. Tso objected to the magistrate judge’s ruling, but he did not

argue there that discovery had been improperly stayed. The omission of

that argument constitutes a waiver under the firm-waiver rule. See Sinclair

Wyo. Refining Co. v. A & B Builders, Ltd., Nos. 19-8042 & 19-8053,

___ F.3d ___, ___, 2021 WL 672247, at *22–23 (10th Cir. Feb. 22, 2021).

      This contention also lacks merit because Mr. Tso misunderstands the

magistrate judge’s ruling. The magistrate judge stayed some filing

deadlines, but did not stay discovery. 1

      For both reasons, we reject Ms. Tso’s challenge to the alleged stay of

discovery.

2.    The district court did not erroneously apply the Rooker-Feldman
      doctrine.

      Mr. Tso also challenges the district court’s reliance on the

Rooker-Feldman doctrine. Under this doctrine, the federal district court

lacks jurisdiction over a suit challenging the correctness of a state-court



1
      The parties do not generally file depositions, interrogatories,
document requests, admission requests, deposition notices, or subpoenas.
Fed. R. Civ. P. 5(d)(1)(A); D. Colo. L. Civ. R. 5.3(a).

                                       3
ruling. Bolden v. City of Topeka, 441 F.3d 1129, 1142–43 (10th Cir. 2006).

On this issue, we conduct de novo review. Mann v. Boatright, 477 F.3d

1140, 1145 (10th Cir. 2007).

      According to Mr. Tso, the Rooker-Feldman doctrine does not apply

because (1) the state-court orders were void ab initio and (2) the state

courts did not provide due process. Both arguments are invalid.

      We rejected the first argument in Mr. Tso’s prior appeal: Tso v.

Murray, 822 F. App’x 697, 701 (10th Cir. 2020) (unpublished). Our

decision there precludes Mr. Tso from reurging the same argument in

another federal case. Requena v. Roberts, 893 F.3d 1195, 1209 (10th Cir.

2018). So we again reject Mr. Tso’s effort to avoid the Rooker-Feldman

doctrine by characterizing the state-court orders as void ab initio.

      Mr. Tso also argues that the Rooker-Feldman doctrine does not cover

claims involving denial of procedural due process. We rejected this

argument in Bolden v. City of Topeka, 441 F.3d 1129, 1145 (10th Cir.

2006). Under Bolden, Mr. Tso’s argument lacks merit.

3.    The district court did not err in dismissing the first RICO cause
      of action.

      In his first RICO cause of action, Mr. Tso alleged that his ex-wife,

her attorneys, her parents, and a court-appointed psychologist had

engineered a racketeering enterprise by increasing the litigation costs in

the domestic-relations proceedings and by failing to transfer title to his


                                      4
real property. The district court dismissed this cause of action based on a

failure to adequately plead (1) a predicate act of racketeering activity and

(2) a pattern of racketeering activity. Mr. Tso challenges the first

rationale, contending that he adequately pleaded a pattern of racketeering

activity. We reject this contention for two reasons.

      First, Mr. Tso does not address the district court’s reliance on the

second rationale (failure to adequately plead a predicate act of racketeering

activity). He asserts that he alleged predicate acts of mail and wire fraud,

extortion, robbery, peonage, obstruction of enforcement, and involuntary

servitude. But he does not say how his allegations would satisfy the

elements of these offenses. He has thus waived a challenge to the district

court’s reliance on the failure to adequately plead a predicate act. Because

this failure constituted an alternative basis for the ruling, we would need to

affirm even if Mr. Tso had adequately pleaded a pattern of racketeering

activity. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 877 (10th Cir.

2004).

      Second, the RICO cause of action does not reflect the continuity

required to constitute a pattern of racketeering activity. Mr. Tso alleged

that he had been targeted by his ex-wife, her attorneys, her parents, and a

court-appointed psychologist. But Mr. Tso has alleged no facts suggesting

a potential threat to others.



                                      5
4.   The district court did not err in imposing filing restrictions.

     Mr. Tso also challenges the filing restrictions, arguing that he did not

act in bad faith, his conduct was not egregious enough to justify filing

restrictions, his arguments were not frivolous, and less restrictive means

existed. But we rejected the same arguments in his prior appeal. Tso v.

Murray, 822 F. App’x 697, 702 (10th Cir. 2020) (unpublished). Our

reasoning there is equally applicable here.

                                    * * *

     We reject Mr. Tso’s contentions, concluding that

          the magistrate judge did not erroneously stay discovery and

          the district court did not err in dismissing the first RICO cause
           of action, applying the Rooker-Feldman doctrine, or imposing
           filing restrictions.

We thus affirm the dismissal and imposition of filing restrictions.

                                      Entered for the Court



                                      Robert E. Bacharach
                                      Circuit Judge




                                      6